Case: 5:19-cr-00010-JMH-MAS Doc #: 28 Filed: 01/24/19 Page: 1 of 1 - Page ID#: 112




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 CRIMINAL ACTION NO. 5:19-10-JMH

 UNITED STATES OF AMERICA


 v.                       ORDER GRANTING MOTION
                     FOR ALTERNATIVE VICTIM NOTIFICATION

 BENIAMIN-FILIP OLOGEANU                                                      DEFENDANT

                                         * * * * *
       The Court ORDERS that the motion of the United States for alternative victim notification

 is GRANTED.


       On this     2~~dayof~~                                     , 2019.



                                                                                      GE




                                               5
